Citation Nr: 1223289	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation in excess of 20 percent for the service-connected peripheral vascular disease, right lower extremity.  

2.  Entitlement to an increased disability evaluation in excess of 20 percent for the service-connected peripheral vascular disease, left lower extremity.

3.  Entitlement to a total disability rating for compensation purposes due to individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied an increased disability evaluation in excess of 20 percent for the service-connected peripheral vascular disease, right lower extremity; and, denied an increased disability evaluation in excess of 20 percent for the service-connected peripheral vascular disease, left lower extremity.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The case was remanded to the RO in September 2009 for additional development and adjudicative action.  

In the September 2009 remand, the Board explained that the Veteran had submitted an informal claim of service connection for neuropathy of the lower extremities, to include as secondary to the service-connected peripheral vascular disease.  To date, the RO has not addressed this claim and it is once again referred for appropriate action.  

The Court has clarified that when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to the claims on appeal.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The RO denied a TDIU claim by way of an August 2008 rating decision, and the Veteran did not specifically appeal that issue; however, at the time of the August 2008 rating decision, the RO did not address the TDIU issue in the same context as the claims of entitlement to increased ratings for the service-connected peripheral vascular disease of the right and left lower extremities on appeal here.  Thus, the issue must once again be considered in the context of these increased rating claims.  

The issues of entitlement to an increased disability evaluation in excess of 20 percent for the service-connected peripheral vascular disease, right lower extremity and entitlement to an increased disability evaluation in excess of 20 percent for the service-connected peripheral vascular disease, left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been established for bilateral hearing loss, rated as 40 percent disabling; peripheral vascular disease of the right lower extremity, rated as 20 percent disabling; peripheral vascular disease of the left lower extremity, rated as 20 percent disabling; and, tinnitus, rated as 10 percent disabling.  The combined disability rating for compensation purposes is 70 percent.  

2.  The competent medical and lay evidence of record is credible, and it establishes that the Veteran, at least as likely as not, is unable to obtain or maintain gainful employment as a result of his service-connected disabilities; and the Veteran has a combined schedular disability rating of 70 percent with at least one service-connected disability rated as at least 40 percent disabling.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met since December 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of a TDIU constitutes a complete grant of the benefits sought on appeal with respect to that issue in particular.  The effective date of the TDIU is the first date on which the Veteran was unable to work upon completion of his convalescent period after surgery.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his TDIU claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary at this time.  

The Veteran seeks a TDIU.  He asserts that his service-connected disabilities are of such severity that he is no longer able to maintain or obtain substantially gainful employment.  

Service connection for peripheral vascular disease of the right lower extremity and the left lower extremity was initially established pursuant to a Board decision dated February 1999.  The RO subsequently assigned initial 20 percent disability ratings for each lower extremity.  In August 2005, the Veteran submitted a claim for an increased rating.  VA outpatient records reveal that the Veteran was receiving ongoing treatment for pain, claudication, and numbness and tingling in the lower extremities.  Ankle/brachial index (ABI) testing in August 2005 indicated ABI right was 1.02 and ABI on the left was .71.  After exercise, however, ABI on the right was reduced to .77 and .46 on the left.  

The evidence of record indicates that the Veteran was hospitalized in May 2009 for left common iliac artery occlusion.  At that time, ankle/brachial index (ABI) was 1.0 in the right lower extremity and 0.73 in the left lower extremity.  He had severe claudication pains at that time.  He underwent aortoiliofemoral angiography with placement of bilateral common iliac stents as well as left external iliac angioplasty.  After the Veteran healed from that procedure he was released to return to work as an over the road truck driver.  However, according to the Veteran, in September 2009, while in Minnesota, he had the acute onset of severe bilateral leg pain to the point that he could not walk.  He was taken by ambulance to the hospital and underwent emergency surgery for occluded stents in the bilateral iliac arteries.  He was started on TPA medication and then taken to the operating room for an aortobifemoral bypass procedure.  

The Veteran subsequently reported numbness and tingling in addition to pain, and some doctors felt that some of his chronic symptoms were not explained by his arterial disease.  

A November 2009 clinical note shows an assessment of severe PVD.  It was recommended that the Veteran go on total disability based on his symptoms and disease that was documented in prior notes.

On examination in February 2010, the Veteran reported continued burning in both feet, but they felt cold to external touch even while they felt like they were burning.  The Veteran reported that the foot pain wakes him up at night.  The Veteran also described a constant pain in the left anteromedial lower leg near the calf at a severity that varied between 6 (when taking Vicodin) and 9/10.  Sitting for more than 5 minutes or walking for more than one-fourth of a block on level ground precipitated the pain.  The Veteran could reportedly only walk up to 25 feet (8 yards) on level ground before he had to stop because of severe leg pain.  He also reported leg pain at rest.  The Veteran reported that his wife helps him with showering.  He is unable to go shopping and his social events are severely limited because of limitations on weight bearing due to leg pain.  

After the procedure in May 2009, the Veteran reported he began working again in June 2009 until his emergency surgery in Minnesota in September 2009.  From June 2009 until September 2009, the Veteran reported that he was able to drive a truck, although he had some difficulty getting in and out of the cab.  However, his leg pains would get so severe that he would have to stop the truck and lie down and rest in a supine position for 15 minutes approximately once every hour before he could resume driving.

On examination, the examiner noted that the Veteran ambulated with a very slow, stiff, and painful gait, with a pronounced limp.  He was using a cane.  No pedal edema was noted in the lower extremities, however, there was loss of hair below the knees.  There were mild varicose veins on both lower extremities.  There was some spotty discoloration or hyperpigmentation of the right lower extremity, but no ulceration or active skin lesions evident.  The skin was slightly dry.  The right lower extremity had an enlarged calf compared to the left, but both calves were soft to the touch and nontender.  Posterior tibial pulse on the right lower extremity was 0, nonpalpable.  Dorsalis pedis on the right foot was also nonpalpable.  The toes on the right foot were cool, slightly pale in appearance.  Capillary refill time was 3-5 seconds.  The left posterior tibial pulse was 1+, left dorsalis pedis was nonpalpable.  Toes on the left foot were warm and pink with capillary refill brisk at less than 3 seconds on the left toes.  

The diagnosis was severe peripheral arterial disease of the bilateral lower extremities with claudication symptoms, status post recent aortobifemoral bypass for occluded bilateral common iliac stents.  The examiner specifically noted that the Veteran had significant functional limitations due to leg claudication pains.  The examiner noted the numerous hospitalizations related to the Veteran's lower extremity arterial insufficiency; and, with regard to the impact on his occupational activities, the examiner referred to the Veteran's comment that his vascular surgeons' opined that his peripheral arterial disease is of such a severity that he cannot return to work as a truck driver.  

In a handwritten undated statement submitted by the Veteran and his wife, received at the Board in March 2011, they indicate that the Veteran worked as a truck driver for 38 years leading up to the emergency surgery in September 2009.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2011).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and peripheral vascular disease of the right and left lower extremities, with 20 percent disability ratings assigned for each lower extremity.  The combined disability rating, including a bilateral factor of 3.6 percent for diagnostic code 7120, is 70 percent.  

Here, the Veteran meets the schedular requirements for TDIU eligibility because his combined disability evaluation is 70 percent or higher with at least one disability rated at 40 percent; and, a VA provider has determined that the Veteran's service-connected disabilities, render him unable to obtain or maintain gainful employment.  

The VA examiner's opinion does rely on the Veteran's own report of what his vascular surgeons have stated; i.e., that he is unable to return to work due to the severity of his peripheral vascular disease; however, there is no reason to doubt the Veteran's credibility in this regard, and the Veteran is certainly competent to report what his surgeons told him.  Moreover, the VA examiner in February 2010 specifically noted the Veteran's medical and work history and did not opine to the contrary.  Although the February 2010 examiner did not specifically state that he agreed with the opinion of the Veteran's vascular surgeons, his tacit agreement with that opinion is certainly not ambiguous based on his objective findings as noted above.  

According to the totality of the evidence, and in particular, the February 2010 examination report, the Veteran's service-connected peripheral vascular disease is severe.  The objective manifestations provide evidence to support this conclusion as well as the examiner's notation of "significant functional limitations" due to claudication pains.  In this regard, the evidence of record, including the Veteran's personal hearing testimony, written statements, and examination reports, indicates that the Veteran is in near-constant pain, and is unable to walk or sit for any significant amount of time as a result of his service-connected peripheral vascular disease.  This evidence alone shows that it would make it nearly impossible to effectively work as a truck driver.  Moreover, the examiner also referred to the Veteran's numerous hospitalizations as corroboration of the severity of his disease.  

The record also appears to show that the Veteran has no other work experience other than driving a truck.  According to the record, the Veteran entered service when he was only 18-years old.  He was discharged in 1973 and according to his May 2011 statement, worked as a truck driver for 38 years.  Thus, it would appear that his only work experience since childhood was that of driving a truck, and there is no indication that he has any educational background to work in another capacity.  Moreover, his hearing loss, which is rated as 40 percent disabling no doubt further limits his employment opportunities.  

For the foregoing reasons, and in resolving all doubt in favor of the Veteran, entitlement to a TDIU is warranted.  

A review of the Veteran's Virtual VA Folder reveals that the RO issued a rating decision in October 2010 that assigned a temporary evaluation of 100 percent effective May 26, 2009 based on surgical or other treatment necessitating convalescence.  The temporary total rating was effective through November 30, 2009, and then the 20 percent ratings were assigned for each extremity effective from December 1, 2009.  Thus, the effective date of the TDIU is December 1, 2009, the first date on which the Veteran's schedular rating was less than total and he was unable to maintain gainful employment.





ORDER

A TDIU is granted, effective from December 1, 2009, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

38 C.F.R. § 4.104 governs rating criteria pertinent to diseases of the arteries and veins.  There is no specific Diagnostic Code for "peripheral vascular disease;" thus the disability must be rated by analogy to a closely related disease with similar symptoms.  When an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury in which not only the function affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The RO rated the Veteran's service-connected peripheral vascular disease of the right lower extremity as 20 percent disabling and the service-connected peripheral vascular disease of the left lower extremity as 20 percent disabling, by analogy to the criteria for rating varicose veins at 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under that code, a 20 percent rating is assigned for varicose veins with the following findings:  persistent edema, incompletely relieved by elevation of extremity, with or without beginning statis pigmentation or eczema.  

Unfortunately, though, the symptomatology associated with Diagnostic Code 7120 is not analogous to the Veteran's symptoms.  Although the examiner in February 2010 noted that the Veteran had mild varicose veins, this symptom/disease is significantly overshadowed by other symptoms not associated with varicose veins.  The manifestations associated with the service-connected peripheral vascular disease were described as severe.  With regard to the criteria associated with varicose veins as noted above, the evidence of record shows that the Veteran has little, if any, edema, and no eczema, symptoms normally associated with varicose veins.  

The evidence does show claudication inducing pain as the main symptom attributable to the service-connected peripheral vascular disease, in addition to trophic changes such as absence of hair and/or thin skin and a lowered ABI.  None of these symptoms are accounted for under the rating criteria associated with varicose veins.  Thus, the Veteran's service-connected peripheral vascular disease should be rated based on different criteria which more appropriately describe the symptoms associated with that disability.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

According to the rating schedule at 38 C.F.R. § 4.104, the diagnostic code with criteria most analogous to the symptoms associated with Veteran's peripheral vascular disease is Diagnostic Code 7114.  Diagnostic Code 7114 rates arteriosclerosis obliterans.  Under this code, a claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachia index of 0.9 or less warrant a 20 percent rating.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrant a 40 percent rating.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  

The notes associated with this diagnostic code are set out as follows: Note (1): The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater. Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans. Note (3): These evaluations are for involvement of a single extremity. If more than one extremity is affected, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor (§ 4.26) if applicable.  Id.  

Based on the Veteran's symptoms, which were noted by the February 2010 examiner to be severe, and the rating criteria under Diagnostic Code 7114 and 7120, it is clear that the Veteran's symptoms more nearly approximate the criteria for assignment of a rating pursuant to Diagnostic Code 7114.  The Veteran's symptoms are more closely analogous to the symptoms listed under Diagnostic Code 7114 and the service-connected peripheral vascular disease of the right lower extremity and left lower extremity should be rated accordingly.  

Based on the February 2010 examination findings, it appears that the Veteran's service-connected peripheral vascular disease of the right lower extremity and left lower extremity, when rated by analogy to Diagnostic Code 7114, might warrant ratings in excess of 20 percent.  For example, the February 2010 examiner noted that the Veteran had loss of hair below the knees, claudication symptoms, with reports of pain on walking more than 8 yards, causing significant functional limitation.  The Veteran also noted on examination that he continued to have symptoms of burning in both feet, although they felt cold to external touch even when they felt like they were burning.  

Based on these findings, it appears that ratings in excess of 20 percent under Diagnostic Code 7114 are assignable for the service-connected peripheral vascular disease based on the Veteran's claudication on walking more than 8 yards, and trophic changes of the skin (absence of hair); and, perhaps, based on coldness in the lower extremities.  The examiner, however, did not elaborate on whether the Veteran's coldness of his feet, despite a burning feeling, was the equivalent of "persistent coldness of the extremity" for rating purposes, a symptom associated with the assignment of a 60 percent rating under Diagnostic Code 7114.  

Additionally, while the Veteran notes limb pain at rest, it is unclear whether the pain is "ischemic" as noted in the rating criteria for the 100 percent schedular rating under Diagnostic Code 7114.  

Most critical, however, is the lack of the most recent ABI results.  According to the February 2010 examiner, the results of pending ABI testing were to be added to the examination report in the form of an addendum.  This information has not yet been associated with the claims file.  The most recent VA treatment records that have been associated with the claims file were printed on February 8, 2010, and the VA examination was conducted on February 19, 2010.  The results of this testing could directly impact the disability rating assigned for the service-connected peripheral vascular disease, and as such, the ABI test results must be obtained and associated with the claims file before a decision on the merits of the claims can be reached.  

In sum, the medical evidence currently of record appears to show that the criteria for the assignment of at least 40 percent ratings have been met for the service-connected peripheral vascular disease of the right lower extremity and the left lower extremity; however, there remains some question as to whether even higher ratings are assignable under Diagnostic Code 7114.  Another examination and outstanding VA treatment records must be associated with the claims file to answer this question.  

Importantly, in the prior remand of September 2009, the Board instructed the VA examiner to review the results of any testing prior to completing the examination report.  This has not been accomplished, as there is no addendum to the February 2010 examination which includes ABI results pending at the time of the examination.  Unfortunately, the RO failed to substantially comply with the Board's September 2009 remand directives, and as such, another remand is required.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA outpatient treatment records pertinent to the Veteran's claim dated from February 9, 2010 to present, to include in particular, ABI results pending at the time of the VA February 2010 Compensation & Pension examination and any addendum to that examination provided by the examiner.  

2.  After additional medical treatment records have been obtained or accounted for, schedule the Veteran for a VA veins and arteries examination.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report.  All indicated tests and studies and diagnostic procedures deemed necessary, should be conducted.  The examiner should review the results of any testing prior to completing the report.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, and indicate whether the complaints and reported symptoms are supported by the objective findings.  With respect to the service-connected peripheral vascular disease, right and left lower extremities, the examiner should describe in detail all symptoms reasonably attributable to the service-connected disability and its current severity, particularly in terms of the rating criteria at 38 C.F.R. § 4.104, Diagnostic Code 7114.  In this regard, the examiner should indicate if the disease is manifested by claudication on walking less than 25 yards, and whether there is persistent coldness of the lower extremities.  The examiner should also indicate ABI of both the right and left lower extremities.  Finally, the examiner should also note whether the Veteran has ischemic limb pain at rest and/or deep ischemic ulcers associated with the service-connected peripheral vascular disease of the lower extremities.  The examiner must record pertinent medical complaints, symptoms, and clinical findings. 

3.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


